Order entered May 21, 2014




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00355-CV

                                ERIC DRAKE, Appellant

                                           V.

                        STEPHEN WALKER, ET AL., Appellees

                     On Appeal from the County Court at Law No. 4
                                 Dallas County, Texas
                         Trial Court Cause No. CC-13-06774-D

                                       ORDER
                               Before the Court En Banc
       We DENY appellant’s May 13, 2014 “Requests for Justices to Confirm or Deny Whether

They are Gay (Lesbian - Homosexual) and Whether Any Justices of the Court Supports Gay

Rights and If So Recuse Themselves.”


                                                  /s/   CAROLYN WRIGHT
                                                        CHIEF JUSTICE